318 S.W.3d 771 (2010)
Robert C. PROCTOR, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71538.
Missouri Court of Appeals, Western District.
August 31, 2010.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
We are not left with the definite and firm impression that the motion court's denial of an evidentiary hearing on Proctor's Rule 24.035 motion was a mistake. The court's findings of fact and conclusions of law are not clearly erroneous. The denial of Proctor's post-conviction relief motion is affirmed. Rule 84.16(b).